 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. JONES,                                  No. 1:19-cv-00477-DAD-JDP
12                       Petitioner,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND CONVERTING
14    WARDEN,                                            PETITION TO A CIVIL RIGHTS ACTION
15                       Respondent.                     (Doc. No. 5)
16

17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. This matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 17, 2019, the assigned magistrate judge issued an order to show cause as to why

22   the case should not be summarily dismissed. (Doc. No. 2.) In it, the magistrate judge noted that

23   although the petition was labeled as a writ of habeas corpus under § 2254, it did not challenge

24   petitioner’s underlying criminal conviction or sentence. Instead, petitioner alleged in his writ that

25   his confinement in a cell with another inmate amounted to deliberate indifference. Recognizing

26   that the petitioner may instead be attempting to state a claim for violation of his civil rights under

27   42 U.S.C. § 1983, the magistrate judge permitted petitioner to file a complaint under § 1983. (Id.

28   at 3.) Petitioner did so on June 17, 2019. (Doc. No. 3.) Accordingly, on July 15, 2019, the
                                                        1
 1   assigned magistrate judge issued findings and recommendations, recommending that petitioner’s

 2   habeas petition be converted to a civil rights case under 42 U.S.C. § 1983. (Doc. No. 5.) The

 3   findings and recommendations were served on petitioner and contained notice that any objections

 4   were to be filed within fourteen days after service. (Id. at 2–3.) To date, no objections to the

 5   findings and recommendations have been filed, and the time in which to do so has now passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 8   and recommendations to be supported by the record and proper analysis.

 9          Accordingly,

10          1.      The findings and recommendations issued on July 15, 2019 (Doc. No. 5) are

11                  adopted in full;

12          2.      The clerk is directed to convert this case into a civil rights action brought pursuant

13                  to 42 U.S.C. § 1983, under the complaint filed on June 17, 2019 (Doc. No. 3); and

14          3.      The matter is referred back to the assigned magistrate judge for further

15                  proceedings.

16   IT IS SO ORDERED.
17
        Dated:     October 9, 2019
18                                                      UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        2
